Citation Nr: 0108615	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the failure to provide the veteran's service-
connected shell fragment wound of the posterior chest wall a 
separate evaluation under Diagnostic Code 5303 was clearly 
and unmistakably erroneous for accrued purposes.

2.  Whether an unadjudicated claim exists of entitlement to 
service connection for hypertension as being secondary to the 
service-connected shell fragment wound of the posterior chest 
wall for accrued purposes.

3.  Whether an unadjudicated claim exists of entitlement to 
service connection for a psychiatric disorder as being 
secondary to the service-connected shell fragment wound of 
the posterior chest wall for accrued purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.  He died in January 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that there was no 
clear and unmistakable error in the RO's failure to provide a 
separate evaluation under Diagnostic Code 5303 for the 
veteran's service-connected shell fragment wound of the 
posterior chest wall and determined unadjudicated claims of 
entitlement to service connection for hypertension and a 
psychiatric disorder, as secondary to the service-connected 
shell fragment wound of the posterior chest wall did not 
exist.

The Board notes that the appellant's representative requested 
a video conference hearing with the Board; however, the 
appellant later withdrew such request.  Accordingly, there is 
no request for a hearing pending.



FINDINGS OF FACT

1.  A claim asserting clear and unmistakable error in a 
disability determination of the Secretary of VA under Chapter 
11 of title 38 of the United States Code does not survive the 
veteran's death.

2.  An April 1969 statement received by the veteran's 
representative requested consideration of a claim of 
entitlement to service connection for hypertension as 
secondary to the service-connected shell fragment wound of 
the posterior chest wall.  That claim was never adjudicated.

3.  A September 1972 Board decision denied entitlement to 
service connection for a nervous disorder as being secondary 
to the service-connected shell fragment wound of the 
posterior chest wall.

4.  A December 1975 Board decision denied reopening the claim 
of entitlement to service connection for a nervous disorder 
as being secondary to the service-connected shell fragment 
wound of the posterior chest wall.

5.  There is nothing in the record following the December 
1975 Board decision wherein the veteran or his representative 
requested to reopen the claim of entitlement to service 
connection for a nervous disorder as being secondary to the 
service-connected shell fragment wound of the posterior chest 
wall.


CONCLUSIONS OF LAW

1.  The appellant does not have standing to assert a claim 
for clear and unmistakable error in the RO's failure to 
assign the veteran's service-connected shell fragment wound 
of the posterior chest wall a separate evaluation under 
Diagnostic Code 5303, and her claim has no merit.  Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

2.  An unadjudicated claim of entitlement to service 
connection for hypertension as being secondary to the 
service-connected shell fragment wound of the posterior chest 
wall was pending at the time of the veteran's death.  
38 C.F.R. § 3.160(c) (2000).

3.  An unadjudicated claim of entitlement to service 
connection for a psychiatric disorder as being secondary to 
the service-connected shell fragment wound of the posterior 
chest wall was not pending at the time of the veteran's 
death.  38 C.F.R. § 3.160(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error

In an October 1945 rating decision, the RO granted the 
veteran entitlement to service connection for a gunshot wound 
to the left posterior chest, necessitating thoracotomy with 
fracture of the 7th rib, cystic changes and fibrinous 
pleuritis.  Rating decisions in January 1947 and January 1948 
established postconvalescence ratings for the disability.

In an August 1964 rating decision, the RO determined that 
clear and unmistakable error had occurred in its January 1948 
failure to assign separate evaluations for the pleural cavity 
injury and the shell fragment wound to the posterior chest 
wall.  See Schedule for Rating Disabilities, 1945 ed., Code 
6818.  Under that Code, which addressed pleural cavity 
injuries, it stated that a disabling injury of the shoulder 
girdle muscles (Muscle Groups I through IV) would be 
separately rated for combination.  Id. at Note (1).  
Therefore, the RO assigned separate evaluations for the 
pleural cavity injury under Diagnostic Code 6818 and for the 
injury to the shoulder girdle muscles under Diagnostic Code 
5301, which addresses Muscle Group I.

The appellant has asserted that at the time the RO assigned 
the veteran's service-connected shell fragment wound of the 
posterior chest wall a separate evaluation under Diagnostic 
Code 5301, it made a clear and unmistakable error in not 
assigning an additional separate evaluation under Diagnostic 
Code 5303, as Muscle Group III was involved, as well as 
Muscle Group I.

In the August 1998 rating decision on appeal, the RO 
determined that the injury the veteran sustained to the 
posterior chest wall involved only Muscle Group I.  
Additionally, it noted that had it assigned separate 
evaluations under Diagnostic Codes 5301 and 5303, such would 
be pyramiding.  See 38 C.F.R. § 4.14 (2000).

The Board notes that it need not address the RO's findings, 
as the appellant has no standing to assert clear and 
unmistakable error in a prior rating decision that relates to 
the veteran's disability determination under Chapter 11 of 
the United States Code.  See Haines v. West, 154 F.3d 1298 
(Fed. Cir. 1998).  The reason for this determination follows.

The statutory provision that addresses clear and unmistakable 
error claims falls under 38 U.S.C.A. § 5109A (West 1991).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have both determined that there is 
nothing in that statutory scheme that provides for another 
person, even a survivor, to seek correction of a decision on 
a veteran's claim.  Haines, 154 F.3d at 1301.  In reaching 
this conclusion, the Federal Circuit noted that the language 
of 38 U.S.C.A. § 5109A makes clear that a clear and 
unmistakable error claim is not a conventional appeal, but 
rather is a request for revision of a decision by the 
Secretary.  Id. at 1300.

The Federal Circuit held that the substantive compensation 
provisions found in chapter 11 of title 38 of the United 
States Code clearly distinguished between disability 
compensation, which is generally available only to veterans, 
and death and pension benefits, which are payable to 
survivors.  Id.  The Federal Circuit concluded that a 
veteran's clear and unmistakable error claim under 38 U.S.C. 
§ 5109A asserting error in a disability determination does 
not survive the veteran's death, and that a veteran's death 
limits the recipients, amounts, and processes of recovery of 
disability compensation to those provided in section 5121 of 
title 38 the United States Code.  Id. at 1300-01; see also 
Haines v. Gober, 10 Vet. App. 446 (1997).

The decisions of the Federal Circuit and the Court are 
binding on the Board.  Those courts have determined that a 
veteran's claim of clear and unmistakable error does not 
survive the veteran's death, and that a survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of clear and 
unmistakable error because the survivor is not the disability 
benefits claimant.  See id.; see also Richard ex rel. Richard 
v. West, 161 F.3d 719, 722 (Fed. Cir. 1998).

Therefore, the appellant's claim that there was clear and 
unmistakable error in the RO's failure to assign a separate 
evaluation under Diagnostic Code 5303 as to the veteran's 
service-connected shell fragment wound of the posterior chest 
wall fails as a matter of law.  The claim must be denied on 
the basis of an absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to service connection for hypertension
as being secondary to the service-connected shell fragment 
wound
of the posterior chest wall

The appellant has asserted that at the time of the veteran's 
death, a claim of entitlement to service connection for 
hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall was pending.  
The Board agrees.  See 38 C.F.R. § 3.160(c) (a "[p]ending 
claim" is an "application, formal or informal, which has 
not been finally adjudicated").

In an April 1969 statement from the veteran's representative, 
he stated that the attached evidence was being submitted in 
support of a claim for service connection for a nervous 
disorder and hypertension as being secondary to the service-
connected shell fragment wound of the posterior chest wall.

The claim of entitlement to service connection for 
hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall was never 
adjudicated.  See id.  Additionally, the record does not 
reflect that the veteran ever withdrew this claim.  See 
Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (unadjudicated 
claim normally remains open and pending unless withdrawn).  
Although the RO stated in the August 1998 rating decision on 
appeal that the veteran had never raised the issue of 
entitlement to service connection for hypertension, it was 
incorrect, as the record clearly reflects otherwise.

Accordingly, the Board has determined that there exists an 
unadjudicated claim of entitlement to service connection for 
hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall, and because 
the appellant has filed this claim within one year of the 
veteran's death, she has standing to assert such claim.  See 
38 U.S.C.A. § 5121(c) (West 1991).

III.  Entitlement to service connection for a psychiatric 
disorder
as being secondary to the service-connected shell fragment 
wound
of the posterior chest wall

The appellant has asserted that at the time of the veteran's 
death, a claim of entitlement to service connection for 
hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall was pending.  
The Board disagrees.  See 38 C.F.R. § 3.160(c).

It is undisputed that the veteran raised the issue of 
entitlement to service connection for a psychiatric disorder 
during his lifetime.  The claim was initially denied on a 
direct basis (being incurred or aggravated in service) by the 
RO in a January 1947 rating decision.  The veteran did not 
appeal that decision, and it became final.  38 C.F.R. 
§ 20.1103 (2000).

In April 1969, the veteran's representative filed a claim of 
entitlement to service connection for a psychiatric disorder, 
on a direct basis and as being secondary to the service-
connected shell fragment wound of the posterior chest wall.  
In a December 1969 administrative denial, the RO noted the 
prior denial of service connection in January 1947 on the 
basis that his nervous condition was first shown after 
service as well as a recent private physician's statement to 
support a contention that his nervous condition was secondary 
to his service-connected disabilities; the RO determined 
essentially that new and material evidence had not been 
presented to warrant a change in the prior denial.  In a 
March 1970 administrative denial, the RO noted that the 
veteran's claim of entitlement to service connection for a 
nervous disorder had been denied in 1947, which decision he 
had not appealed, and which decision became final.  It 
informed the veteran that his claim could be reopened only 
upon the basis of submitting new and material evidence.  The 
veteran appealed, and the issue of entitlement to service 
connection for a nervous disorder on a direct basis and as 
secondary to the service-connected shell fragment wound of 
the posterior chest wall was considered in a September 1972 
Board decision.  The Board denied reopening the claim of 
entitlement to service connection for a nervous disorder on a 
direct basis, and denied entitlement to service connection 
for a nervous disorder on a secondary basis, stating there 
was no demonstrable causation between the veteran's nervous 
disorder and his service-connected shell fragment wound of 
the posterior chest wall.  That decision is final.  38 C.F.R. 
§ 20.1100 (2000).

The veteran sought to reopen his claim of entitlement to 
service connection for a nervous disorder as being secondary 
to the service-connected shell fragment wound of the 
posterior chest wall in November 1974.  In a February 1975 
rating decision, the RO denied reopening the claim.  The 
veteran appealed the decision.  A December 1975 Board 
decision denied reopening the veteran's claim of entitlement 
to service connection for a nervous disorder.  That decision 
is final.  38 C.F.R. § 20.1100.

Following the December 1975 Board decision, there is nothing 
in the claims file prior to the time the veteran died in 
January 1998 that would constitute either a claim or an 
informal claim for entitlement to service connection for a 
psychiatric disorder as being secondary to the service-
connected shell fragment wound of the posterior chest wall.  
The appellant has basically alleged that the RO was improper 
in denying reopening the claim of entitlement to service 
connection for a nervous disorder in the December 1969 
administrative denial.  To the extent that the claim that was 
previously denied in January 1947 was a claim for direct 
service connection, as opposed to a claim for secondary 
service connection, she is correct.  However, it is clear 
from the notification that secondary service connection was 
considered at that time, and the statement of the case in 
June 1972 considered the subissue of secondary service 
connection.  Any such failure by the RO was also further 
corrected when the Board addressed the secondary service 
connection claim in its September 1972 decision.  As so 
addressed, the Board again addressed the secondary service 
connection claim in its December 1975 rating decision.

Accordingly, at the time of the veteran's death, there was no 
unadjudicated claim of entitlement to service connection for 
a psychiatric disorder as being secondary to the service-
connected shell fragment wound of the posterior chest wall.  
See 38 C.F.R. § 3.160(c).


ORDER

The claim of whether the failure to provide the veteran's 
service-connected shell fragment wound of the posterior chest 
wall a separate evaluation under Diagnostic Code 5303 was 
clearly and unmistakably erroneous for accrued purposes is 
dismissed.

An unadjudicated claim of entitlement to service connection 
for hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall was pending 
at the time of the veteran's death, and the claim is granted 
to this extent only.

An unadjudicated claim of entitlement to service connection 
for a psychiatric disorder as being secondary to the service-
connected shell fragment wound of the posterior chest wall 
for accrued purposes only was not pending, and the claim is 
denied.


REMAND

As the claim of entitlement to service connection for 
hypertension as being secondary to the service-connected 
shell fragment wound of the posterior chest wall has been 
pending since 1969, the RO must adjudicate it for purposes of 
accrued benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999)

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to adjudicate the claim of 
entitlement to service connection for 
hypertension as being secondary to the 
service-connected shell fragment wound of 
the posterior chest wall for accrued 
purposes.

The appellant is put on notice that if 
she does not agree with the RO's 
determination, she has a duty to submit a 
timely notice of disagreement, and 
following the issuance of a statement of 
the case, a timely substantive appeal.

2.  The Board observes that recently 
enacted legislation has eliminated the 
requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant 
in developing the facts pertinent to the 
claim, and expanded the VA's duty to 
notify the claimant and her 
representative, if any, concerning the 
aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).  On remand, the RO 
should ensure adherence to the new 
statutory provisions.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



